Eminent domain; just compensation. — Plaintiffs, alleging that in 1967 defendant, acting through a contractor, dredged away plaintiffs’ land along the north shore of the Sebastian River at the northwest corner of the confluence of the 'Sebastian and Indian Rivers in Florida, seek just compensation for the alleged taking. Defendant denies that plaintiffs owned the property in question, it having been acquired by the State of Florida in a condemnation action or it being in the bed of a navigable stream subject to the navigation servitude. *711Defendant also denies that plantiff established that any dredging was performed beyond the limits of the state-owned property. Trial Judge Wood in a recommended decision filed March BO, 1973 concluded that it cannot be found that defendant’s dredging operations with respect to the land above ordinary high water mark extended more than, or even as far as, 128.87 feet west of the centerline of State Eoad No. 5, and to the extent, if any, that defendant’s dredging operations may have exceeded 128.87 feet west of that line, the weight of the evidence is that any such operations were in public waters. This case came before the court on plaintiffs’ exceptions to the said recommended decision, having been submitted on the briefs of the parties without oral argument. Since the court agrees with the recommended decision, by order dated November 23, 1973 it affirmed and adopted the same as the basis for its judgment in this case, concluded that plaintiffs are not entitled to recover, and dismissed the petition.